Exhibit 10.4
CONSENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT
THIS CONSENT AND EIGHTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of November 3, 2010, by and among WELLS FARGO CAPITAL FINANCE,
LLC (formerly known as Wells Fargo Foothill, LLC), a Delaware limited liability
company, as the arranger and administrative agent (“Agent”) for the Lenders (as
defined in the Credit Agreement referred to below), the Lenders party hereto and
REALPAGE, INC., a Delaware corporation (the “Borrower”).
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of September 3, 2009 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”);
WHEREAS, Borrower has informed Agent and Lenders that Borrower desires to
(i) establish, on or about the date hereof, a wholly-owned Subsidiary RP Newco
LLC, a Delaware limited liability company (“RP Newco”) and (ii) cause RP Newco
to purchase certain of the assets of each of IAS Holdings, LLC, Level One, LLC
and L1 Technology (collectively, “Level 1 Sellers”) pursuant to that certain
Asset Purchase Agreement dated as of the date hereof a copy of which is attached
hereto as Exhibit A (the “Level 1 Acquisition Agreement”) by and among Level 1
Sellers, L1 Land, LLC, L1 Holdings, Inc., Todd W. Baldree, Calvin D. Long, II,
and Benjamin Holbrook, Borrower and RP Newco (such acquisition, the “Level 1
Acquisition”), which purchase absent requisite Lender consent would otherwise be
prohibited by Section 6.3(a) of the Credit Agreement; and
WHEREAS, Borrower has requested that Agent and the Lenders consent to the Level
1 Acquisition and amend the Credit Agreement in certain respects as set forth
herein and Agent and the Lenders have agreed to the foregoing, on the terms and
conditions set forth herein.
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to such terms in the
Credit Agreement.
2. Consent. In reliance upon the representations and warranties of Borrower set
forth in Section 8 below and subject to the satisfaction of the conditions to
effectiveness set forth in Section 7 below, Agent and the Lenders hereby consent
to the consummation of the Level 1 Acquisition in accordance with the terms of
the Level 1 Acquisition Agreement and agree that, notwithstanding anything to
the contrary contained in the Credit Agreement or any other Loan Document, the
L1 Acquisition shall be considered a “Permitted Acquisition” for all purposes
thereunder. Except as expressly set forth in this Amendment, the foregoing
consent shall not constitute (i) a modification or alteration of the terms,
conditions or covenants of the Credit Agreement or any other Loan Document or
(ii) a waiver, release or limitation upon the exercise by Agent and/or Lenders
of any of their respective rights, legal or equitable thereunder.

 

 



--------------------------------------------------------------------------------



 



3. Amendments to Credit Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 8 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 7 below,
the Credit Agreement is hereby amended as follows:
(a) The table set forth in Section 7(b) of the Credit Agreement is hereby
amended and restated in its entirety as follows:

      Applicable Amount   Applicable Date 2.35:1.00  
The last day of each month during the period from and including November 1, 2010
through and including December 31, 2010
2.00:1.00  
The last day of each month during the period from and including January 31, 2011
through and including March 31, 2011
1.75:1.00  
The last day of each month during the period from and including April 30, 2011
through and including June 30, 2011
1.50:1.00  
July 31, 2011 and the last day of each month ending thereafter

(b) Schedules P-1, 4.1(c), 4.6(a), 4.6(b), 4.6(c), 4.13, 4.15, 4.17 and 4.25 are
replaced with Schedules P-1, 4.1(c), 4.6(a), 4.6(b), 4.6(c), 4.13, 4.15, 4.17
and 4.25 attached hereto. The parties hereto hereby agree that the schedules
attached hereto shall satisfy Borrower’s obligation to update such Schedules in
connection with the Compliance Certificate required to be delivered by Borrower
to Agent and Lenders for the fiscal quarter ended September 30, 2010.
(c) Schedule 1.1 to the Credit Agreement is hereby amended by adding each of the
following defined terms in their appropriate alphabetical order:
“Eighth Amendment” means the Consent and Eighth Amendment dated as of October
 _____, 2010 by and among Borrower, Agent and the Lenders party thereto.
“Level 1 Acquisition” has the meaning specified therefor in the recitals of the
Eighth Amendment.
“Level 1 Holdback” means collectively, (i) a portion of the purchase price of
the Level 1 Acquisition equal to $8,000,000 not paid at the closing therefor but
held by RP Newco LLC and/or Borrower for satisfaction of indemnification
obligations and purchase price adjustments and (ii) a portion of the purchase
price of the Level 1 Acquisition equal to $150,000 not paid at closing therefor
but held by RP Newco LLC and/or Borrower for satisfaction of fees relating to
the purchase by Borrower and/or RP Newco LLC of certain software licenses, in
each case relating to the Level 1 Acquisition.

 

-2-



--------------------------------------------------------------------------------



 



“Level 1 Sellers” has the meaning specified therefor in the recitals of the
Eighth Amendment.
(d) The definition of “Permitted Indebtedness” set forth on Schedule 1.1 of the
Credit Agreement is hereby amended by (x) deleting the word “and” immediately at
the end of clause (5), and (y) inserting a new clause (v) at the end of clause
(u) as follows:
and (v) the Level 1 Holdback owing to the Level 1 Sellers arising in connection
with the Level 1 Acquisition.
4. Amendment to Security Agreement. In reliance upon the representations and
warranties of Borrower set forth in Section 8 below, and subject to the
satisfaction of the conditions to effectiveness set forth in Section 7 below,
the parties hereto (and each Guarantor by its execution and delivery of the
attached Consent and Reaffirmation) hereby agree that the Security Agreement is
hereby amended to replace, Schedules 2, 3, 4, 5, 6 and 8 with Schedules 2, 3, 4,
5, 6 and 8 attached as Exhibit B hereto. The parties hereto hereby agree that
the schedules attached hereto shall satisfy Borrower’s obligation to update such
Schedules in connection with the Compliance Certificate required to be delivered
by Borrower to Agent and Lenders for the fiscal quarter ended September 30,
2010.
5. Continuing Effect. Except as expressly set forth in Sections 2 and 3 of this
Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.
6. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document. Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations. The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.
7. Conditions to Effectiveness. This Amendment shall become effective upon the
satisfaction of the following conditions precedent:
(a) Agent shall have received a copy of this Amendment executed and delivered by
Agent, the Lenders and the Loan Parties (with four (4) original copies of this
Amendment to follow within two (2) Business Days after the date hereof),
together with each of the additional documents, instruments and agreements
listed on the closing checklist attached hereto as Exhibit A; and
(b) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment.

 

-3-



--------------------------------------------------------------------------------



 



8. Representations and Warranties. In order to induce Agent and Lenders to enter
into this Amendment, each Loan Party hereby represents and warrants to Agent and
Lenders that:
(a) After giving effect to this Amendment, all representations and warranties
contained in the Loan Documents to which such Loan Party is a party are true and
correct in all material respects on and as of the date of this Amendment (except
to the extent any representation or warranty expressly related to an earlier
date and except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality or dollar thresholds in the text thereof);
(b) No Default or Event of Default has occurred and is continuing; and
(c) This Amendment and the Loan Documents, as amended hereby, constitute legal,
valid and binding obligations of such Loan Party and are enforceable against
such Loan Party in accordance with their respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally.
9. Miscellaneous.
(a) Expenses. Borrower agrees to pay on demand all reasonable costs and expenses
of Agent and the Lenders (including reasonable attorneys fees) incurred in
connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of this Amendment
and the Credit Agreement as amended hereby.
(b) Choice of Law and Venue; Jury Trial Waiver; Reference Provision. Without
limiting the applicability of any other provision of the Credit Agreement or any
other Loan Document, the terms and provisions set forth in Section 12 of the
Credit Agreement are expressly incorporated herein by reference.
(c) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

-4-



--------------------------------------------------------------------------------



 



10. Release.
(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Loan Party, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, controversies, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Loan Party or any of its successors, assigns, or other legal
representatives may now or hereafter own, hold, have or claim to have against
the Releasees or any of them for, upon, or by reason of any circumstance,
action, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Amendment for or on account of, or in relation to, or in
any way in connection with any of the Credit Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.
(b) Each Loan Party understands, acknowledges and agrees that the release set
forth above may be pleaded as a full and complete defense and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release.
(c) Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
[Signature Page Follows]

 

-5-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

            REALPAGE, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   Chief Financial Officer        WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
      By:   /s/ Troy V. Erickson         Name:   Troy V. Erickson       
Title:   Director        COMERICA BANK,
a Texas Banking Association, as a Lender
      By:   /s/ Charles Fell         Name:   Charles Fell        Title:   Vice
President     

Signature Page to Consent and Eighth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



CONSENT AND REAFFIRMATION
Each Guarantor hereby (i) acknowledges receipt of a copy of the foregoing
Consent and Eighth Amendment to Credit Agreement (the “Amendment”; capitalized
terms used but not otherwise defined herein shall have the meanings ascribed to
such terms in the Amendment), (ii) consents to Borrower’s execution and delivery
of the Amendment; (iii) agrees to be bound by the Amendment (including
Sections 4 and 9 thereof); (iv) affirms that nothing contained in the Amendment
shall modify in any respect whatsoever any Loan Document to which it is a party
except as expressly set forth therein; and (v) ratifies, affirms, acknowledges
and agrees that each of the Loan Documents to which such Guarantor is a party
represents the valid, enforceable and collectible obligations of such Guarantor,
and further acknowledges that there are no existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other such Loan Document. Each Guarantor hereby agrees that the
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations. The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by such Guarantor in all
respects. Although each Guarantor has been informed of the matters set forth
herein and has acknowledged and agreed to same, each Guarantor understands that
neither Agent nor any Lender has any obligation to inform any Guarantor of such
matters in the future or to seek any Guarantor’s acknowledgment or agreement to
future amendments, waivers or consents, and nothing herein shall create such a
duty.
[Signature Page Follows]

 

 



--------------------------------------------------------------------------------



 



            OPSTECHNOLOGY, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        MULTIFAMILY INTERNET VENTURES, LLC,
a California limited liability company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        STARFIRE MEDIA, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP and Treasurer        REALPAGE INDIA HOLDINGS, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        A.L. WIZARD, INC.,
a Delaware corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer     

Consent and Reaffirmation to Consent and Eighth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            PROPERTYWARE, INC.,
a California corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        43642 YUKON INC.,
a Yukon company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP, CFO and Treasurer        eREAL ESTATE INTEGRATION, INC.
a California corporation
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   VP and Treasurer        RP NEWCO LLC,
a Delaware limited liability company
      By:   /s/ Timothy J. Barker         Name:   Timothy J. Barker       
Title:   Chief Financial Officer     

Consent and Reaffirmation to Consent and Eighth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(See attached)
Consent and Reaffirmation to Consent and Eighth Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
(See attached)

 

 